Exhbit 10.9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



                                               ¨      Grantee’s Copy
                                               ¨      Company's Copy
 
COSTAR GROUP, INC.
2007 STOCK INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT




To Andrew C. Florance:


CoStar Group, Inc. (the "Company") has granted you an option (the "Option")
under the CoStar Group, Inc. 2007 Stock Incentive Plan, as amended from time to
time (the "Plan"), to purchase «NoShares» shares (the "Shares") of common stock
of the Company (the "Common Stock"), at «Price» per share (the "Exercise
Price").  The date of grant is «DateofGrant».


This Option is subject in all respects to the applicable provisions of the Plan,
a copy of which is attached, except as otherwise noted.  By signing this
agreement (the "Agreement"), you acknowledge that you have received and read the
Plan.  This Agreement incorporates the Plan by reference and specifies other
applicable terms and conditions.  All capitalized terms not defined by this
Agreement have the meanings given in the Plan.  The Compensation Committee of
the Company's Board of Directors (or other administrator of the Plan, the
"Administrator") may adjust the number of Shares and the Exercise Price with
respect to your Option from time to time in accordance with the Plan.


Subject to the terms of the Plan, the Option is intended to be an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the "Code"), and will be interpreted accordingly; provided,
however that the Option will be an incentive stock option only to the extent
that the aggregate Fair Market Value (determined at the date of grant) of the
stock with respect to which incentive stock options are exercisable for the
first time by you during any calendar year (under the Plan and all other plans
of the Company and its subsidiary corporations, within the meaning of Code
Section 422(d)), does not exceed $100,000.  This limitation will be applied by
taking Options into account in the order in which such Options were
granted.  If, by design or operation, the Option exceeds this limit, the excess
will be treated as a nonqualified stock option.


In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Option:
 

--------------------------------------------------------------------------------


 
(1)
Vesting.  The schedule for exercising the Option is as follows, subject to the
expiration provisions set forth in Section 3 below:



a.  
You may exercise the Option on the following schedule:



[Set forth vesting schedule.]


Except as specifically provided otherwise herein, no portion of the Option that
is unexercisable at your termination of employment will thereafter become
exercisable, unless the Administrator determines otherwise.


b.  
The Option will become immediately exercisable in full upon the occurrence of a
Change in Control.



“Change in Control” means the occurrence of any one or more of the following
events:


A.  
a Person (as the term person is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) (other than the Company, any
Company subsidiary, any Company benefit plan, or any underwriter temporarily
holding securities for an offering of such securities) acquires ownership of
more than 80% of the undiluted total voting power of the Company’s then
outstanding securities eligible to vote to elect members of the Board (the
“Company Voting Securities”);



B.  
consummation of a merger, consolidation or reorganization of the Company with or
into any other entity, unless the holders of the Company Voting Securities
outstanding immediately before such consummation, together with any trustee or
other fiduciary holding securities under a Company benefit plan, hold securities
that represent immediately after such merger or consolidation at least 20% of
the combined voting power of the then outstanding voting securities of either
the Company or the other surviving entity or its parent; or



C.  
the stockholders of the Company approve (A) a plan of complete liquidation or
dissolution of the Company or (B) an agreement for the Company’s sale or
disposition of all or substantially all of the Company’s assets, and such
liquidation, dissolution, sale or disposition is consummated.

 
2

--------------------------------------------------------------------------------


 
Even if other tests are met, a Change in Control has not occurred under any
circumstances in which the Company files for bankruptcy protection or is
reorganized following a bankruptcy filing.


The provisions of Section 4 will also apply if the Change in Control is a
Substantial Corporate Change (as defined in those provisions).


c.  
Subject to, and as permitted by, the Plan, that portion of the Option that is
not otherwise exercisable will become immediately exercisable in full upon:



i.  
the termination of your employment by the Company without Cause (as defined in
the Employment Agreement between Andrew C. Florance and the Company effective as
of January 1, 1998, as amended (the “Employment Agreement”)) pursuant to Section
7(a) of the Employment Agreement; or



ii.  
the termination of your employment by you for Good Reason (as defined in the
Employment Agreement) pursuant to Section 7(c) of the Employment Agreement.



d.  
Upon the termination of your employment on account of your Disability (as
defined in the Employment Agreement) pursuant to Section 9 of the Employment
Agreement or in the event of your death, a pro rata portion of your unvested
Options that would have become otherwise exercisable during the calendar year of
your termination will become exercisable immediately.  Such pro rata amount
shall be determined by multiplying the number of unvested options that would
have vested in the calendar year of termination by a fraction, the numerator of
which is the number of complete weeks you were employed during the year of
termination and the denominator of which is fifty-two.



e.  
The Administrator may, in its sole discretion (subject to, and as permitted by,
the Plan), accelerate the time at which you may exercise part or all of the
Option.



f.  
The vesting period and/or exercisability of the Option may be adjusted by the
Administrator to reflect the decreased level of employment during any period in
which you are on an approved leave of absence or employed on a less than full
time basis, provided, that the Administrator may take into consideration any
accounting consequences to the Company.

 
3

--------------------------------------------------------------------------------


 
(2)  
Exercise.  Subject to this Agreement and the Plan, unless the Administrator
determines otherwise, you may exercise the Option only by a written “Notice of
Exercise” to the Company or its designee on a form specified by the Company on
or before the date the Option expires.  Unless the Administrator determines
otherwise, each such Notice must:



a.  
state your election to exercise the Option and the number of Shares with respect
to which you are exercising the Option;



b.  
be signed by you or, if you have died or become disabled, by the party entitled
to exercise the Option;



 
c.  
contain such representations as the Company reasonably requires; and



 
d.  
be accompanied by payment of the Exercise Price in full through one, or a
combination, of the following payment methods, which method(s) shall be
indicated in the Notice of Exercise:



i.  
cashier's or certified check in the amount of the Exercise Price payable to the
order of the Company;



ii.  
direction to the Company through your Notice of Exercise to send the share
certificates to be issued under this Option to a licensed broker acceptable to
the Company as your agent in exchange for the broker's tendering to the Company
cash (or acceptable cash equivalents) equal to the Exercise Price, for the
Shares with respect to which the Option is being exercised, as part of a
cashless exercise;



iii.  
unless the Administrator determines otherwise, by surrender to the Company of
shares of Common Stock with a Fair Market Value on the date of exercise equal to
all or part of the Exercise Price (with any balance paid by cash or check or,
unless the Administrator determines otherwise, deducted from salary or other
amounts payable to you), for the Shares with respect to which the Option is
being exercised; provided, however, that you may not surrender (turn in)
previously held or owned Common Stock of the Company as payment unless you have
held such stock for more than six months before the surrender.  For purposes
hereof, the date of exercise shall be the date of delivery of (A) the duly
executed Notice of Exercise and (B) the shares tendered for payment of the
Exercise Price;

 
4

--------------------------------------------------------------------------------


 
iv.  
unless the Administrator determines otherwise, attestation of ownership of
Common Stock and issuance of a net number of shares upon Option exercise; or



v.  
unless the Administrator determines otherwise, by the Company withholding from
the shares of Common Stock otherwise issuable to you upon the exercise of the
Option (or portion thereof) the whole number of shares with a Fair Market Value
on the date of exercise equal to all or part of the Exercise Price (rounded
down, with any balance paid by cash or check or, unless the Administrator
determines otherwise, deducted from salary or other amounts payable to you on
such date of exercise).  For purposes hereof, the date of exercise shall be the
date of delivery of the duly executed Notice of Exercise.



The Company shall not be obligated to issue any shares of Common Stock until you
have paid the total Exercise Price for that number of shares of Common Stock you
have elected to purchase.  Shares of Common Stock will be issued as soon as is
practical after exercise.


(3)  
Expiration.  The Option will expire no later than the close of business on
«ExpirationDate» (ten years from the date of grant or five years for an ISO
granted to a more-than 10% stockholder on the date of grant).



The exercise period for the Options shall be until the first to occur of:


a.  
the Option's expiration under the preceding sentence,



b.  
the 60th day after the cessation of your employment as a result of the
termination of your employment by you without Good Reason pursuant to Section
7(d) of the Employment Agreement;



c.  
the 60th day after the cessation of your employment as a result of the
termination of your employment by the Company for Cause pursuant to Section 7(b)
of the Employment Agreement;



d.  
the 180th day after the cessation of your employment as a result of the
termination of your employment (a) by the Company without Cause pursuant to
Section 7(a) of the Employment Agreement or (b) by you for Good Reason pursuant
to Section 7(c) of the Employment Agreement; provided, however, that to the
extent you exercise the Option on or after the 90th day following such
termination, the Option may not qualify as an Incentive Stock Option;

 
5

--------------------------------------------------------------------------------


 
e.  
one year after the cessation of your employment as a result of the termination
of your employment for Disability;



f.  
the first anniversary of your date of death; and



g.  
after the termination of your employment, the date you violate any covenant not
to compete, nonsolicitation covenant or similar covenant in effect between you
and the Company.



Pursuant to Section 4(c) of the Employment Agreement, if you do not exercise the
Option on or prior to the date the Option expires or is no longer exercisable,
you shall be deemed to have made a “cashless exercise” of the unexercised,
exercisable portion of the Option on the last day that the Option may be
exercised (the “Deemed Exercise Date”), and the Company shall pay to you within
thirty days of the Deemed Exercise Date a cash payment equal to the amount that
results from multiplying the total number of shares underlying the unexercised,
exercisable portion of the Option multiplied by a number equal to the difference
between the closing price of the Company’s common stock on the Deemed Exercise
Date (or if the Deemed Exercise Date is not a trading day, then on the trading
day immediately preceding the Deemed Exercise Date) and the exercise price of
the Option; provided, however, that the cashless exercise alternative shall not
be available if your employment has been terminated by the Company for Cause or
by you without Good Reason.


The Administrator, in its sole discretion, will determine all questions of
whether particular terminations or leaves of absence are terminations of
employment for purposes of this Agreement.


If you exercise an Option more than 90 days after termination of employment with
the Company, you will only receive incentive stock option treatment to the
extent provided under the Code, and becoming or remaining an employee of another
related company (that is not a Subsidiary) or an independent contractor to the
Company will not prevent loss of incentive stock option status as a result of
the formal termination of employment unless otherwise provided under the Code.


(4)  
Substantial Corporate Change.  Upon a Substantial Corporate Change, any portion
of this Option that is unexercised will terminate unless provision is made in
writing in connection with such transaction for:



a.  
assumption or continuation of outstanding Options; or

 
6

--------------------------------------------------------------------------------


 
b.  
the substitution for such Options, with appropriate adjustments as to the number
and kind of shares of stock and prices, in which event the Option will continue
in the manner and under the terms so provided.



Unless the Board determines otherwise, if an Option would otherwise terminate
pursuant to the preceding sentence, you will have the right, at such time before
the consummation of the transaction causing such termination as the Board
reasonably designates, to exercise any unexercised portions of the Option,
whether or not previously exercisable.


A “Substantial Corporate Change” means the occurrence of any one or more of the
following events:


 
i.  
a Person (as the term person is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) (other than the Company, any
Company subsidiary, any Company benefit plan, or any underwriter temporarily
holding securities for an offering of such securities) acquires ownership of
100% of the combined voting power of all classes of stock of the Company;



ii.  
merger, consolidation or reorganization of the Company with or into one or more
entities in which the Company is not the surviving corporation (other than a
merger or consolidation with a wholly owned subsidiary, a reincorporation of the
Company in a different jurisdiction or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings);



iii.  
merger, consolidation or reorganization of the Company in which the Company is
the surviving corporation, but after which the stockholders of the Company
immediately prior to such merger (other than any stockholder that merges, or
which owns or controls another corporation that merges, with the Company in such
merger) cease to own their shares or other equity interest in the Company;



iv.  
the liquidation or dissolution of the Company; or



v.  
the sale or disposition of all or substantially all of the Company’s assets.

 
7

--------------------------------------------------------------------------------


 
(5)  
Taxes.



a.  
You understand and agree that the Company has not advised you regarding your
income tax liability in connection with the Option.  To the extent required by
applicable federal, state, local or foreign law, you shall make arrangements
satisfactory to the Company in its sole discretion for the satisfaction of any
withholding tax obligations that arise by reason of an Option exercise or
disposition of shares issued as a result of an Option exercise.  The Company
shall not be required to issue shares or to recognize the disposition of such
shares until such obligations are satisfied.



b.  
By accepting the Option, you agree that, unless and to the extent you have
otherwise satisfied any U.S. federal income and other taxes, including state,
local or non-U.S. income or employment tax obligations, related to the exercise
of the Option that are required to be withheld and paid over to the applicable
tax authorities (the “Tax Withholding Obligations”) in a manner permitted or
required by the Administrator pursuant to the Plan, the Company is authorized
(but not required) to deduct and retain without notice from the shares of Common
Stock issuable to you in respect of the exercised portion of the Option the
whole number of shares (rounding down) having a Fair Market Value on the
exercise date or, if not a trading day, the first trading day before the
exercise date (as determined by the Company consistent with any applicable tax
requirements) sufficient to satisfy the applicable Tax Withholding Obligation.
If the withheld shares are not sufficient to satisfy your Tax Withholding
Obligation, you agree to pay to the Company as soon as practicable, by cash or
check or, unless otherwise determined by the Administrator, deducted from salary
or other amounts payable to you, any amount of the Tax Withholding Obligation
that is not satisfied by the withholding of shares of Common Stock described
above.



c.  
You are ultimately liable and responsible for all taxes owed by you in
connection with the Option, regardless of any action the Company takes or any
transaction pursuant to this Section 5 with respect to any tax withholding
obligations that arise in connection with the Option. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or exercise of the Option or the
subsequent sale of any of the shares of Common Stock acquired upon exercise of
the Option. The Company does not commit and is under no obligation to structure
the Option to reduce or eliminate your tax liability.

 
8

--------------------------------------------------------------------------------


 
(6)  
Company Postponement of Delivery.  The Company may postpone issuing and
delivering any Shares for so long as the Company determines to be necessary or
advisable to satisfy the following:



a.  
completing or amending any registration or qualification of the Shares or
satisfying any exemption from registration under any federal or state law, rule,
or regulation;



b.  
complying with any requests for representations under the Plan;



c.  
receiving proof satisfactory to the Company that a person seeking to exercise
the Option after your death or disability is authorized and entitled to exercise
the Option; and



d.  
satisfying any federal, state, or local tax withholding obligations.



(7)  
Compliance with Securities Laws.



a.  
If, at the time the Company should issue you Shares because of your exercise of
the Option, no current registration statement under the Securities Act of 1933
(the "Act") covers such issuance, you must, before the Company will issue such
Shares to you:



i.  
represent to the Company, in form satisfactory to the Company's counsel, that
you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and



ii.  
agree that you may not sell, transfer, or otherwise dispose of the Shares issued
to you under the Option unless:



 
  A.  
a registration statement under the Act is effective at the time of disposition
with respect to the Shares sold, transferred, or otherwise disposed of; or



 
B.  
the Company has received an opinion of counsel or other information and
representations satisfactory to it to the effect that registration under the Act
is not required by reason of Rule 144 under the Act or otherwise.



b.  
Notwithstanding anything herein to the contrary, you may not exercise the
Option, and the Company shall not be obligated to deliver any shares of Common
Stock, during any period when the Company determines that the exercisability of
the Option or the delivery of shares hereunder would violate any applicable
federal or state securities laws or other laws or regulations.

 
9

--------------------------------------------------------------------------------


 
(8)  
Restrictions on Resales.  The Company may impose such restrictions, conditions
or limitations as it determines appropriate as to the timing and manner of any
resales by you or other subsequent transfers by you of any shares of Common
Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by you and
other optionholders and (c) restrictions as to the use of a specified brokerage
firm for such resales or other transfers.



(9)  
Not an Employment Contract.  Nothing in this Agreement restricts the right of
the Company or any of its affiliates to terminate your employment at any time,
with or without cause.  The termination of employment, whether by the Company or
any of its affiliates or otherwise, and regardless of the reason therefore, has
the consequences provided for hereunder, under the Plan and under any applicable
employment or severance agreement.



(10)  
Non-Transferability of Option.  You may not assign or transfer the Option to
anyone other than by will or the laws of descent and distribution and the Option
shall be exercisable only by you during your lifetime.  The Company may cancel
the Option if you attempt to assign or transfer it in a manner inconsistent with
this Section 10.



(11)  
Limitation of Interest.  You understand and agree that you will not be deemed
for any purpose to be a stockholder of the Company with respect to any of the
Shares unless and until they have been issued to you after your exercise of this
Option and payment for the Shares.  Neither you (individually or as a member of
a group) nor any beneficiary or other person claiming under or through you shall
have any right, title, interest, or privilege in or to any shares of Common
Stock allocated or reserved for the purpose of the Plan or subject to this
Agreement except as to such shares of Common Stock, if any, as shall have been
issued to such person upon exercise of the Option or any part of it.



(12)  
No Fractional Shares.  At the time of exercise, the Company will round down any
fractional Shares but will not make any cash or other payments in settlement of
fractional shares eliminated by rounding.  If you have not then exercised the
Option in full, the Company will carry forward the fractional Shares rather than
eliminating them.



(13)  
No Limitation on Company Actions.  You understand and agree that the existence
of this Option will not affect in any way the right or power of the Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company's capital structure or its
business or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stocks with preference ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 
10

--------------------------------------------------------------------------------


 
(14)  
General.



a.  
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Option.  Any prior agreements, commitments or
negotiations concerning the Option are superseded.



b.  
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.



c.  
Any notice you give to the Company (including notice of exercise of all or part
of the Option) must be in writing and either hand-delivered or mailed to the
Corporate Secretary of the Company (or to the Chief Financial Officer if either
you would receive the notice or the position is vacant).  If mailed, it should
be sent by certified mail and be addressed to the foregoing executive at the
Company's then corporate headquarters.  Any notice given to you will be
addressed to you at your address as reflected on the personnel records of the
Company.  You may change the address for notice by like notice to the
Company.  Notice will be deemed to have been duly delivered when hand-delivered,
or, if mailed, two business days after such notice is postmarked.



d.  
As a condition of this Option, you, on behalf of yourself, your heirs,
successors and personal representatives ("you and your successors"), agree that
any dispute or disagreement which may arise hereunder shall be decided by the
Administrator.  You and your successors agree to accept as binding, conclusive
and final all decisions or interpretations of the Administrator concerning any
questions arising under the Plan with respect to the Option, and you and your
successors hereby explicitly waive any right to judicial review.



e.  
In the event that any provision of this Agreement is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid and enforceable, or otherwise deleted, and the remainder of the
terms hereunder shall not be affected except to the extent necessary to reform
or delete such illegal, invalid or unenforceable provision.



f.  
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective permitted heirs, beneficiaries, successors and
assigns.

 
11

--------------------------------------------------------------------------------


 
g.  
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of this Agreement, nor
shall they affect its meaning, construction or effect.



h.  
All questions arising under the Plan or under this Agreement shall be decided by
the Administrator in its total and absolute discretion.



i.  
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan will control.





                                                                                                                  
COSTAR GROUP, INC.
                                                                                                                                  
By:           ______________________________
                                                                                                                  
Name:      ______________________________
                                                                                                                  
Title:        ______________________________
 
12

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT
 
I acknowledge receipt of a copy of the attached Plan.  I represent that I have
read and am familiar with the Plan's terms.  I accept the Option subject to all
of the terms and provisions of this Agreement and of the Plan under which it is
granted, as the Plan may be amended in accordance with its terms.  I agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Option.






Date:                                                                           ____________________________________
                                                                                   
Signature of Grantee/Participant




No one may sell, transfer, or distribute this Option or the securities that may
be purchased upon exercise of this Option without an effective registration
statement relating thereto or an opinion of counsel satisfactory to the Company
or other information and representations satisfactory to the Company that such
registration is not required.




13

--------------------------------------------------------------------------------

